PER CURIAM.
This is a petition for review, filed pursuant to Florida Rule of Appellate Procedure 9.100(d), of a “gag order” issued by respondent in State v. Nowitzke, Nos. 85-1835-F and 87-1931-F, which was at the time being prosecuted in the Circuit Court in and for Manatee County. While it appears that the trial court departed from the essential requirements of law in issuing the order without prior notice and opportunity to be heard by at least one member of the media, see News-Press Publishing Co., Inc. v. Hayes, 493 So.2d 1 (Fla. 2d DCA 1986); Times Publishing Co. v. Penick, 433 So.2d 1281 (Fla. 2d DCA 1983); Times Publishing Co. v. Hall, 357 So.2d 736 (Fla. 2d DCA 1978), we deny the petition because the issue has become moot in that Nowitzke was convicted of the charges against him while this petition for review was pending. We further note that on October 28, 1987, this court issued an order in these proceedings which stayed respondent’s order until such time as the media was given notice and a hearing on the issuance of the “gag order.” No such notice and hearing was held before Nowitzke’s trial began; thus, the stay of the “gag order” was in effect during Nowitzke’s trial which has now concluded.
Petition for review denied.
RYDER, A.C.J., and CAMPBELL and LEHAN, JJ., concur.